Citation Nr: 1516111	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in
Wichita, Kansas


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a personality disorder.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a major depressive disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD and major depressive disorder, including paranoid schizophrenia.

6.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1997 to October 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the RO that denied entitlement to nonservice-connected pension benefits.  The Veteran timely appealed.

In May 2014, the Veteran withdrew his prior request for a Board hearing, in writing.

The Board notes with respect to the request to reopen claims for service connection for PTSD, a personality disorder, and major depressive disorder, that such claims were previously denied by the RO in rating decisions of February 1998 and May 2007.  In August 2011, the RO determined that new and material evidence had not been presented to reopen these claims.  The Veteran now seeks service connection for the same disabilities and new and material evidence is necessary as these are not new claims based on distinctly diagnosed diseases. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In addition to the above, the Veteran filed a claim for service connection for paranoid schizophrenia, a psychotic disorder and a general mental health disorder in June 2012.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Accordingly, the issue pertaining to service connection for an acquired psychiatric disorder, which does not require reopening, has been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

The issue of whether there was clear and unmistakable error (CUE) in the February 1998 rating decision that denied service connection for personality disorder with antisocial and borderline feature, cannabis abuse, chronic (claimed as mental condition) and in the August 2011 decision which, in part, determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for PTSD; and the issue of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a mental condition, have been raised by the record in a May 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran and his attorney when further action is required.


REMAND

Non-Service-Connected Pension Benefits

In a VA examination report, the VA examiner who examined the Veteran in January 1998-i.e., within the first post-service year-provided an Axis I diagnosis of a major depressive disorder with psychotic features; and assigned a global assessment of functioning (GAF) score of 45.  

As noted above, the Board has referred claims for CUE in the February 1998 rating decision that denied service connection for personality disorder with antisocial and borderline feature, cannabis abuse, chronic (claimed as mental condition), and in the August 2011 decision, back to the AOJ for adjudication.  The determination of the CUE claims could markedly affect the determination of the non-service-connected pension benefits claim, particularly in light of the aforementioned January 1998 diagnosis and application of 38 U.S.C.A. § 5303A; hence, any action on the non-service-connected pension benefits claim must be deferred on remand until the CUE claim is addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Petitions to Reopen

In August 2011, and in subsequent rating actions in June 2013 and in March 2014, the RO declined to reopen claims for service connection for PTSD; for personality disorder with antisocial and borderline feature, cannabis abuse, chronic; and for a major depressive disorder, on the basis that new and material evidence had not been submitted.  The RO also denied service connection for paranoid schizophrenia, also claimed as psychosis, which the Board has recharacterized as discussed above, and for a low back disorder.  Correspondence submitted by the Veteran in June 2014, has been accepted by the Board as notices of disagreement (NOD) with each of the denied petitions to reopen and the claims for service connection for an acquired psychiatric disorder and a low back disorder.  

The RO has not resolved the notices of disagreement to the Veteran's satisfaction nor has it issued a statement of the case.  The Board is required to remand each of the claims for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  After adjudicating the Veteran's claim for CUE in the February 1998 and August 2011 rating decisions, re-adjudicate the claim for non-service-connected pension benefits.  If the determination of the non-service-connected pension benefits claim remains unfavorable, furnish the Veteran and his attorney with a supplemental statement of the case and provide a reasonable period of time to respond.

2.  Issue a SOC with regard to the denied petitions to reopen claims for service connection for PTSD, for personality disorder, and for a major depressive disorder; as well as service connection for an acquired psychiatric disorder other than PTSD and a major depressive disorder; and a low back disorder.  The Board will further consider each of these issues only if a timely substantive appeal is received in response to the SOC.
  
The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






